Citation Nr: 1724399	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-27 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lower back condition.


REPRESENTATION

Veteran represented by:	Patrick Wright, Attorney


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the claim for service connection for a low back condition.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board Hearing).  However, the Veteran later withdrew this request.  See November 2014 Statement in Support of Claim (VA Form 21-4138); March 2015 Report of General Information (VA Form 27-820).  See also 38 C.F.R. § 20.704(d) (2016).

Despite this, in May 2017, the Veteran's representative submitted an updated Form 9, dated May 10, 2017 and signed by the Veteran, reflecting that the Veteran wished to testify at "a BVA hearing at a local VA office."  See May 2017 VA Form 9.  

Accordingly, in light of the May 2017 submission indicating that the Veteran does, in fact, wish to offer testimony in support of his appeal at a Travel Board Hearing, a remand is warranted to schedule the hearing before a VLJ and to notify the Veteran of the date, time and location of the hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing before a VLJ at his local RO.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.  

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




